UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
LILIAN KIRAKA,

                        Plaintiff,                   6:18-cv-1264
                                                     (GLS/TWD)
                 v.

M & T BANK et al.,

                   Defendants.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Lilian Karaka
Pro Se
60 Freedom Court, Apt. K
Utica, NY 13502

FOR THE DEFENDANTS:
No Appearances

Gary L. Sharpe
Senior District Judge

                                     ORDER

     On November 7, 2018, Magistrate Judge Thérèse Wiley Dancks

issued an Order and Report-Recommendation (R&R), which granted Lilian

Kiraka’s application to proceed in forma pauperis and recommended that

her complaint be dismissed in its entirety with leave to amend in part. (Dkt.

No. 4 at 7.) Pending before the court are Kiraka’s objections to the R&R,
which were filed one day after they were due. (Dkt. No. 5.)

      Although Kiraka asserts that she is “objecting to the

r[e]commend[ation] that the claim against [d]efendant M & T Bank be

[d]ismissed,”1 (id. at 1), she does not actually raise any specific objections

with the R&R’s legal analysis. Instead, she provides additional information

aimed at addressing the deficiencies outlined by the R&R. (Id. at 1-4.)

Even if Kiraka’s “objections” were timely, they trigger review for clear error

only, of which the court finds none, because Judge Dancks thoroughly and

correctly analyzed the sufficiency of Kiraka’s Title VII claims. See Almonte

v. N.Y. State Div. of Parole, No. Civ. 904CV484, 2006 WL 149049, at *5-6

(N.D.N.Y. Jan. 18, 2006). Accordingly, the R&R, (Dkt. No. 4), is adopted in

its entirety.

      Without commenting on whether the additional allegations provided

in Kiraka’s filing adequately address the deficiencies outlined in the R&R,

(Dkt. No. 4 at 6-7), the court takes this opportunity to remind Kiraka that

       1
          Kiraka does not object to Judge Dancks’ recommendation to
dismiss her Title VII claims against individual employees of M & T Bank
with prejudice. After careful review, the court finds no clear error with this
portion of the R&R. As such, it is adopted and the claims against these
defendants are dismissed. See Patterson v. County of Oneida, 375 F.3d
206, 221 (2d Cir. 2004) (noting that individuals are not subject to Title VII
liability).
                                       2
any additional factual allegations should be set forth in an amended

complaint. If Kiraka chooses to file an amended complaint, it must be a

wholly integrated and complete pleading that does not rely upon or

incorporate by reference any pleading or document previously filed with the

court. See Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir.

1994).

       Accordingly, it is hereby

       ORDERED that the R&R (Dkt. No. 4) is ADOPTED in its entirety; and

it is further

       ORDERED that the complaint (Dkt. No. 1) is DISMISSED as follows:

       The claims against defendants Hendrie, Smith, and Galla are

       DISMISSED; and

       The claims against defendant M & T Bank are DISMISSED with

       leave to amend in full compliance with Judge Dancks’ R&R; and it is

       further

       ORDERED that Kiraka shall file an amended complaint no later than

thirty (30) days from the date of this Order, and the Clerk shall close this

case without any further Order should she fail to do so; and it is further

       ORDERED that the Clerk provide a copy of this Order to Kiraka in

                                       3
accordance with the Local Rules of Practice.

IT IS SO ORDERED.

December 13, 2018
Albany, New York




                                    4
